                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

CHARLES D. GALLOWAY                                                               PLAINTIFF

V.                                                    CIVIL ACTION NO. 3:20-CV-00007-RP

MASON WAGES, ANNA ROBBINS,
JEFF CHISM, CHRIS ROBERTSON, and
MISSISSIPPI                                                                    DEFENDANTS

                                    FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order issued today, the instant action

is DISMISSED WITH PREJUDICE for Plaintiff’s failure to state a claim upon which relief

may be granted. This dismissal counts as a “strike” under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915(g).

       SO ORDERED, this the 27th day of March, 2020.
                                            /s/ Roy Percy
                                            UNITED STATES MAGISTRATE JUDGE
